Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                       No. 04-15-00672-CR

                              EX PARTE KEITH YARBROUGH

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2015W0344
                        Honorable Andrew Carruthers, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of extradition is
AFFIRMED.

       SIGNED April 20, 2016.


                                                 _____________________________
                                                 Jason Pulliam, Justice